824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Paul E. COFIELD, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
Appeal No. 86-1328.
United States Court of Appeals, Federal Circuit.
June 8, 1987.

Before RICH and DAVIS, Circuit Judges, and NICHOLS, Senior Circuit Judge.
PER CURIAM.


1
The Merit Systems Protection Board (board), in DC315H8610034, dismissed for lack of jurisdiction Paul E. Cofield's appeal of his removal by the agency for unsatisfactory performance and conduct because petitioner was serving in a trial period status under a Veterans Readjustment Appointment (VRA).  We affirm.


2
A VRA appointee terminated while serving a trial period may appeal to the board if he or she alleges that the termination was motivated by partisan political reasons or marital status.  5 CFR 315.806.    Petitioner so alleged, but wholly failed, as the board found, to provide any supporting evidence.  Bare allegations of discrimination are not enough to confer jurisdiction on the board.   Hill v. Department of Air Force, 796 F.2d 1469, 1470-71 (Fed.Cir.1986).  The board's decision was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  See 5 USC 7703(c).